                      Case 1:18-cv-08651-ER Document 27 Filed 02/20/19 Page 1 of 1




JOSEPH & KIRSCHENBAUM LLP
Attorneys at Law
Charles Joseph                                                                                   32 Broadway, Suite 601
D. Maimon Kirschenbaum                                                                             New York, NY 10004
Denise Schulman                                                                                     Phone 212) 688-5640
Josef Nussbaum                                                                                        Fax (212) 688-2548
Lucas Buzzard                                                                                           www.jk-llp.com


        February 20, 2019

        VIA ECF

        Hon. Edgar Ramos, U.S.D.J.
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, NY 10007


                          Re: Haddoumi, et al v. Ambiance Wine LLC. et al, 18-cv-8651 (ER)

        Dear Judge Ramos,

                We represent Plaintiffs in the above-referenced matter. We write, on behalf of Plaintiffs
        and Defendants, to respectfully inform the Court that the Parties have reached an agreement in
        principal to settle this matter. Accordingly, the Parties respectfully request that the Court adjourn
        the pre-motion conference currently scheduled for February 28, 2019 sin die. The Parties
        propose to send the settlement agreement as well as a motion for settlement approval within 30
        days of the date of this letter.

                   We thank the Court for its attention to this matter.

                   Respectfully submitted,
        JOSEPH & KIRSCHENBAUM LLP

           /s/Josef Nussbaum
        D. Maimon Kirschenbaum
        Josef Nussbaum
        32 Broadway, Suite 601
        New York, NY 10004
        (212) 688-5640

        cc: All Counsel of Record (via ECF)
